         Case 3:17-cv-00601-MHL Document 78-13 Filed 03/08/19 Page 1 of 2 PageID# 1062



     1
                                                             EXHIBIT M
     2


     3

                                                                                   D.GEORGE SWEIGERT,C/O
     4
                                                                                                     P.O.BOX 152
                                                                                                  MESA,AZ 85211
     5
                                                                                    Spoliation-notice@mailbox.org
     6                                                                                       DECEMBER 21,2018
                    JASON GOODMAN,CEO
     7             Multimedia Systems Designs,Inc.
                   252 T'" Avenue, APT #6S
  8                 New York,NY 10001


 9                 GEORGE WEBB SWEIGERT
                   c/o Country Inn
 10                8850 Hampton Mall Drive N.
                   Capitol Heights, MD 20743
 11


 12
                   SUBJ:          NOTICE OF INTENT TO SUE

 13

                   Ref:           (a) 18 U.S.C.§ 1038
14


15
                   Gentlemen:

16

17                  1.     As you are well aware, your actions caused the closure ofthe Port of Charleston, South
                   'Carolina on June M"",2017. As noted previously, Mr. Goodman has been recorded "texting"
18
                    Dr. Jerome Corsi during the video broadcast of"CLEAR AND PRESENT DANGER"on the
19                 "Jason Goodman" channel.


20
                   2.     The financial losses to the MAERSK SHIPPING line(to include reputational damage)
21                 have been estimated at $4,100K. This is an amoimt that both of you are liable for.

22
                   3.     Under the private right ofaction provisions ofref:(a)a federal lawsuit shall be
23                commenced against both of you in the U.S. District Court for the District of Maryland. You both
24
                   may want to seek legal counsel to aid and assist you in your defense.

25


26

27


28




         DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT M- I
          Case 3:17-cv-00601-MHL Document 78-13 Filed 03/08/19 Page 2 of 2 PageID# 1063



      1


     2


     3


     4


     5              4.     There remain unanswered questions about the willful mis-direction of U.S. Department
                    of Homeland Security investigative personnel by you both, so courtesy copies ofthis letter and a
     6
                    copy of the technical report "Port of Charleston, Dirty Bomb Hoax and Social Media Liability"
     7              are provided to the below addressees.

     8
                    5.     You may want to review the Terms of Use ofPATREON which transfers the liability of
     9              legal expenses to the PATREON content providers(Goodman/Sweigert). As George Webb
                    Sweigeit is facing Rule 11 sanctions in a federal lawsuit openly supported by Mr. Goodman, you
 10
                    may wish to act accordingly.
 11

                    Kind regards,
 12


 13


 14


 15
                    Copies provided:
16


17
                     Financial Crimes and Fraud Division             Jack Conte (co-defendant)
18                   New York Police Department                     PATREON,INC.
                     Manhattan District                             Suite 500
                     13^^ Detective Squad                           600 Townsend Street
19
                    230 East 2U» Street                             San Francisco, CA 94103
                    New York, N.Y. 10010
20
                    Intelligence Intake                             Sector Commander,
21                  Financial Crimes Division                       Capt. Jason Tama,USCG
                    New York State Police                           USCG Sector New York
22                  630 Columbia Street Extension                   212 Coast Guai'd Drive
                    Latham, N.Y. 12110                              Staten Island, N.Y. 10305
23

24


25


26


27


28




          DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT M- 2
